DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 6/17/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – Request for Human translation of Umayabashi et al. MPEP states "a request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence showing the machine translation does not accurately represent the document's contents ". The Umayabshi referenced used is a machine translation of the Japanese application and the translation itself gives notice that states: 
“…" 
Applicants hereby request a human translation of Umayabashi because machine-translated paragraphs of Umayabashi are incomplete and therefore the machine-translated version does not accurately represent the contents of Umayabashi's application. For example, an important first sentence of paragraph [0003] is incomplete ending in "..." as well as the second sentence has no Figure number stated after "FIG.". Missing "FIG." numbers are also present in paragraphs [0075], [0078], [0086-0087], [0093-0094], [0099-0100], [0102-0103], [0139], [0153], [0161], [0165], [0183], [0186], [0191-0192], and [0194-0195]. Paragraphs [0117] and [0169] also seem to end 
Examiner’s response – Basically, the machine translation of Umayabashi is “of sufficient quality to be adequate evidence of the contents of the document” (please refer to the partial written translation from the Translations Service Center of the USPTO).
As to some glitches in the machine translation, based on the contents before and after and/or figures, one skilled in the art should infer the context or correct meanings. E.g., in the paragraph [0003], it is obvious that the Fig is Fig. 20 since only Fig. 20 is related to system 20, and also following paragraph [0004] describes the EPON system 20, remote station devices 21-23 and fibers 200-203 etc., all of which are labeled in Fig. 20. Regarding paragraphs [0183]-[0195], it should have no difficult to recognize the Fig.  number.

    PNG
    media_image1.png
    417
    669
    media_image1.png
    Greyscale

As can be seen from above captured paragraphs. Paragraph [0182] is Fig. 5, and paragraph [0184] is Fig. 8; it is clear that paragraph [0183] is Fig. 7(a) and (b); that is, the FIG should be in front of 7(a). Similarly, it can be easily recognized that paragraph [0186] is for Fig. 10(a) and (b), and paragraph [0191] to [0195] are:
[0191]
FIG. 15 is a block diagram showing a configuration of an extended transmission stop control frame generation function of FIG. 1.
[0192]
FIG. 16 is a block diagram showing a configuration of an extended transmission stop control frame analysis function of FIG. 1.
[0193]
FIG. 17 is a block diagram showing a configuration of an EPON system according to another embodiment of the present invention.
[0194]
FIG. 18 is a block diagram showing a configuration of an extended transmission stop control frame generation function of FIG. 17.

FIG. 19 is a block diagram showing a configuration of an extended transmission stop control frame analysis function of FIG. 17.

To further accommodate applicant’s request, a partial written translation from the Translations Service Center of the USPTO, which covers the paragraphs that applicant mentioned in the REMARKS filed on 6/17/2021, is provided with this office action; and other “Missing "FIG." numbers” can be found at the end of the partial human translation. The reference Umayabashi (JP 2003-92582) has near 63k words; applicant’s request of “Human translation” of the whole document will cost USPTO around $10,000 for a translation by a vendor. The partial written translation is a cost-saving solution. By comparing the human translation with the machine translation of the related paragraphs, it can be seen that the machine translation of Umayabashi is “of sufficient quality to be adequate evidence of the contents of the document”.

2). Applicant’s argument – Failure to Address All Claims in Office Action. Applicant respectfully note that all of the claims have not been addressed in the outstanding Office Action. Specifically, the Office Action failed to address claim 22. The failure to properly address claim 22 causes the status of the claim 22 to be uncertain and further renders the Office Action deficient. 
Accordingly, Applicant respectfully requests that the Examiner issue a new Office Action properly addressing claim 22 as required by the MPEP and the C.F.R. Additionally, because the rejection of claim 22 would be presented for the first time on 
Examiner’s response – The limitations of claim 22 are clearly addressed in page 10:

    PNG
    media_image2.png
    740
    624
    media_image2.png
    Greyscale


There is just a typo in page 10, the phrase “15). With regard to claim 21” should be “15). With regard to claim 22”. All the limitations of the claim 22 are properly addressed. Also, as shown below, the claim 21 is addressed in page 20.

    PNG
    media_image3.png
    267
    640
    media_image3.png
    Greyscale

That is, it is clear that the “claim 21” in page 10 is for claim 22 since claim 21 is actually addressed in page 10, and it is just an obvious typo. Therefore, “the status of the claim 22” is not “uncertain”.

3). Applicant’s argument – Regarding Umayabashi, the rejections conflate Applicants' passive optical LAN with Umayabashi's EPON subscriber access network as equivalent. However, Umayabashi's EPON network is not a LAN as in Applicants' claims, but instead is a subscriber access network, which is a type of WAN and is described as such in Umayabashi paragraph [0003]. 
"[0003] As an example of [the] application of Ethernet technology to a subscriber access network, a point-to-multipoint PON (Passive Optical Network) configuration subscriber access network capable of reducing costs is drawing attention [i. e., shown]. The schematic configuration of this Ethernet based PON system is shown in Fig. Hereinafter, this PON system will be referred to as an EPON [Ethernet PON] system 20." (emphasis added) 
Furthermore, Umayabashi's reference to "local switch" is another word for a class 5 switch in a Central Office supporting Umayabashi's EPON system 20 is a subscriber access network as Umayabashi describes in paragraph [0003] and not a LAN. 
Examiner’s response – in the Non-Final Action, examiner clearly indicates “the devices/stations 1-4 and fibers 100-103 and passive splitter 9 etc. form a passive optical LAN”. 

    PNG
    media_image4.png
    504
    799
    media_image4.png
    Greyscale

Figure O1
As shown in Figure O1 above, the dotted line indicates a passive optical local area network (POLAN). The local switch (8) is between the passive optical local area network (POLAN) and a metro area network (MAN) or wide area network (WAN). Although in Figure 1, Umayabashi does not expressly shown the MAN or WAN, one 

    PNG
    media_image5.png
    333
    923
    media_image5.png
    Greyscale

				Figure O2
For background knowledge and a switch between the MAN/WAN and OLT, applicant can refer Umayabashi’s two other publications, US 20030142693 A1 and US 20030142626 A1, which shows similar systems as JP 2003-92582 and the local switch is connected to a MAN and the base station has been translated as “optical line terminal” (OLT) and the remote device has been translated as “optical network unit” (ONU). Another publication “Fundamentals of Passive Optical LAN” also attached for general background knowledge.
In the parent application 10/886,514 (US 7,925,162), applicant states “A local-area network (LAN) is a computer network that spans a relatively small area. Most may be connected to one, … .
As shown in Figure O1 above, the architecture within the dotted line is not a PSTN, MAN or WAN, but is connected to a MAN/WAN. Umayabashi’s Figure 1 and Figure 17 are Ethernet PON systems. Ethernet is the most commonly installed wired local area network (LAN) technology; and Passive Optical LAN just changes the fundamental LAN architecture by replacing copper cables with optical fiber cables. The EPON system (after the local switch, shown with the dotted line of Figure O1 above) in Umayabashi’s Figure 1 and Figure 17 is relatively local having a passive optical network architecture, it is a POLAN. Umayabashi's remote station devices are not WAN clients, they are LAN clients (ONUs).

4). Applicant’s argument – Additionally, Umayabashi in at least FIG. 6-10 and related paragraphs [0093-0117] and [0169-0170] describe how the upstream communications are controlled through the use of stop control frames that tell Umayabashi's remote station devices (i.e, WAN clients and not LAN clients) to stop 
Examiner’s response – Umayabashi teaches “The bandwidth allocation function 50 allocates the uplink bandwidth to each remote station 1 to 3, either fixedly to each remote station 1 to 3 according to a predetermined policy, or based on the bandwidth status of each remote station 1 to 3 measured by the monitor of the buffer function 44. It can be allocated dynamically to each remote station devices 1-3 based on the bandwidth status of each remote station device 1-3 measured by the monitor of the buffer function 44, or it can be allocated dynamically to each remote station device 1-3 according to the Request notified by each remote station device 1-3. After calculating the bandwidth allocation to each remote station device 1-3, the bandwidth allocation function 50 notifies the result to the extended transmission stop control frame generation function 48” ([0138]). That is, remote station generates upstream signals responsive to upstream bandwidth allocation; and Umayabashi does not “teach[es] away from Applicants' claims of generating upstream signal responsive to upstream bandwidth allocation”.


Furthermore, the rejections state that "customers tend to exist in groups situated geographically close to each other (say, within a few hundred meters), but the head end (or central office) may be some kilometers away" ([0023] and [0038]) (emphasis added) as evidence that Unitt is a LAN. However, Unitt in paragraph [0038] is clearly describing a Fiber to the Home (FTTH) access network and not a LAN as in Applicants' claims. Unitt does nothing to overcome the deficiencies of Umayabashi in order to read in to Applicants' claims. On the contrary Unitt supports Umayabashi in teaching away from Applicants' claims. 
Examiner’s response – Reference Unitt et al is mostly used to teach/obtain an “integrated” controller etc. Unitt et al also discloses “customers tend to exist in groups situated geographically close to each other (say, within a few hundred meters), but the head end (or central office) may be some kilometers away” ([0023] and [0038]); that is the PON disclosed by Unitt et al is relatively “local”; Unitt et al teaches/suggests that passive optical network can be applied to a network that spans a relatively small area.

6). Applicant’s argument – Regarding Pfeiffer, the rejection states that "Pfeiffer, discloses that the similar PON (Figure 1) can be used as a passive optical local area 
Furthermore, the rejections support for Pfeiffer being a LAN is only found by a single keyword finding and incorrect interpretation in column 2 lines 50-54. The rejection takes the keyword finding of "optical LAN" out of context using hindsight reasoning and ignoring the rest of the specification of Pfeiffer to conclude that Pfeiffer's PON is a LAN. 
Examiner’s response – Unitt discloses that the PON can be used for relatively local area, but, Unitt does not expressly state that it is a POLAN. Reference Pfeiffer is used to further emphasize that the PON can be used for LAN to form POLAN, “an optical LAN can be constructed wherein the optical network units ONU communicate with each other, for example transmit data, via the center OLT”. 
In Figure 1, Pfeiffer shows an OLT, optical splitter and ONU; that is, Pfeiffer's PON is similar to Unitt or Umayabashi. In column 1 lines 11-27, Pfeiffer discloses “Optical communication networks require an optical transmitter in each optical an optical LAN in star topology with a central laser has been constructed, as described in Electronics Letters, Sep. 1, 1994, Vol. 30, No. 18, pages 1506-1507. The central laser provides reference pulses which are transmitted to all network units. In each network unit, the received reference pulses are modulated with the respective digital data stream via an electro/optical switch using the TDMA technique and subsequently reflected into the communication network. Because of the differences in propagation time which are caused, for example, by temperature variations, problems relating to synchronization can arise.”
And then, in column 1 lines 30-50, Pfeiffer states “It is therefore an object of the invention to reduce the number of optical transmitters in optical network units. …” That is, Pfeiffer’s system is based on the optical LAN system disclosed in an article in the Electronics Letters; Pfeiffer makes some improvement over the optical LAN system disclosed in the Electronics Letters. And Pfeiffer discloses “an optical LAN can be constructed wherein the optical network units ONU communicate with each other, for example transmit data, via the center OLT” (column 2 lines 50-54). Examiner does not use “hindsight reasoning”, and does not ignore “the rest of the specification of Pfeiffer to conclude that Pfeiffer's PON is a LAN”.

7). Applicant’s argument – Pfeiffer's PON is a broadband subscriber access network and not a LAN. Pfeiffer in column 3, lines 14-22 and lines 39-47, and column 4, lines 7-8 describes the use case of his broadband PON as carrying cable TV signals, video on demand signals, and video conferencing signals which at the time of Pfeiffer's 
Furthermore, the first "optical LAN" key word finding relied upon for the rejection is a reference not to Pfeiffer's PON but to an implementation of an "optical LAN" in an article in the Electronic Letters, Sep. 1, 1994, Vol. 30, No 18, pages 1506-1507, a copy of which the Applicants' have submitted with this response. 
The second "optical LAN" key word finding that forms the basis of the support that Pfeiffer's PON is a LAN is mis-construed as it is referencing the optical LAN in the reference paper. Pfeiffer in column 2, lines 50-54 is suggesting that the optical LAN from the paper can be applied to a broadband network wherein ONUs communication to an OLT across a PON using the same manner as the network in the optical LAN paper referenced in the background section. The optical LAN paper is the inspiration for Pfeiffer's invention as applied to a subscriber access network. So, column 2, lines 50-54 reads as: 
"The communication between the central OLT and the optical network units ONU can be [a] broadband [network]. In this way, for example, an optical LAN [from the paper] can be constructed wherein the optical network units ONU communicate with each other, for example transmit data [over the broadband network from the previous sentence], via the center OLT." (emphasis added to clarify that Pfeiffer's PON is a broadband network) 

Examiner’s response – Pfeiffer never states that the optical network is a “broadband subscriber access network”. As discussed above, Pfeiffer’s optical network system is based on the optical LAN system disclosed in an article in the Electronics Letters; Pfeiffer makes some improvement over the optical LAN system disclosed in the Electronics Letters. And Pfeiffer discloses “an optical LAN can be constructed wherein the optical network units ONU communicate with each other, for example transmit data, via the center OLT” (column 2 lines 50-54).

8). Applicant’s argument – The Examiner must consider the prior art in its entirety; the prior art is good for everything it teaches, not just the invention it describes or claims. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such a reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 
It is respectfully submitted that any combination of the above-mentioned references fails to teach or suggest, at least, a LAN client for a passive optical LAN as in Applicants' claims, and therefore the pending rejections are improper and should be withdrawn because the rejections have not established a factual basis to support the legal conclusion of obviousness. See In re Fine, 837 F.2d 1071, 1073 (Fed. Cir. 1988). Moreover, the rejection does not possess a rational underpinning to support the legal conclusion of obviousness. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). 
Examiner’s response – As discussed above, the Examiner consider the prior art in its entirety; and references in combination “teach or suggest” “a LAN client for a passive optical LAN as in Applicants' claims”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-12, 15-17, 22, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umayabashi et al (JP 2003-92582. English Machine .
1). With regard to claim 1,  Umayabashi et al discloses a Local Area Network (LAN) client (1-3 in Figures 1 and 17; or 21-23 in Figure 20, after the local switch 8 or 29) for a passive optical LAN (as shown in Figures 1 and 17, the base station or optical line terminal 4 is located after the local switch 8, and “The Ethernet(R) technology, which has been developed as a technology for LAN (Local Area Network), is now being applied to public networks, especially to subscriber access networks” [0002]; the devices/stations 1-4 and fibers 100-103 and passive splitter 9 etc. form a passive optical LAN), the passive optical LAN disposed to having one or more passive optical splitters (9) for coupling the LAN client over one or more optical fibers (100-103) to the head end (the base station 4) of the passive optical LAN, the LAN client for a passive optical LAN comprising of:
an optical interface (transceiver 11) for converting a downstream optical signal on a downstream optical wavelength (the wavelength for signal from the base station 4 to to the local stations 1 – 3) a downstream electrical signal (electrical signals to address filter 13) and for converting an upstream electrical signal (electrical signals from mux 16) to an upstream optical signal (the optical signals sent to the base station 4) and emitting the upstream optical signal on an upstream optical wavelength (a wavelength for the upstream signals);
at least one network interface (e.g. interface 10) for receiving user data (from client 5 etc.); and
which the remote station device transmits after the stop of the frame transmission instructed by the control frame”, and [0061]; that is, at least a portion of the user data is included in the upstream data information),
whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation ([0137]-[0145]).

2). With regard to claim 2, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of 
3). With regard to claim 3, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the control module includes a passive optical LAN protocol processor (the combination of Umayabashi et al and Unitt et al and Pfeiffer discloses a PON LAN in which Ethernet frames are transmitted/processed. It is common that Ethernet protocol is one kind of LAN protocol. And Unit et al indicates “Ethernet is an established protocol used in computer local area networks”, [0018]. Therefore, the combination of Umayabashi et al and Unitt et al and Pfeiffer teaches/suggests that the control module includes a passive optical LAN protocol processor).
4). With regard to claim 4, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the control module further adjusts timing of the generation of the upstream electrical signal responsive to receiving a response delay message (e.g., [0097] etc., the offset and pause time, in the frames shown in Figures 5-12 etc. Unitt: Abstract etc., “The first command frame incorporates a global command to all outstations to pause upstream transmission for a pre-set time period. The second command frame is transmitted within the pre-set period and incorporates a further pause command having an associated 
5). With regard to claim 5, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the control module is configured to receive in the downstream electrical signal a network identification address assigned to the LAN client (Umayabashi: DA, the destination address, [0091] and [0124]; and Unitt et al: DA, the destination address, [0021] and [0043]) and wherein the network identification address can be used by the control module for receiving downstream data information addressed to the LAN client for a passive optical LAN (Umayabashi: DA, the destination address, [0091] and [0124]; and Unitt et al: DA, the destination address, [0021] and [0043]).
6). With regard to claim 6, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the control module performs operation administration and maintenance (OAM) message processing (Umayabashi: [0084]; and Unitt et al: DA, the destination address, [0021] and [0043]).
7). With regard to claim 7, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the control module is configured to manage the transmission and reception of optical data link layer 
8). With regard to claim 9, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the LAN client receives a request for new LAN clients to identify themselves and the LAN client responds with a message including a serial number for identifying the LAN client ([0069] “a frame for registration processing”. Unitt: [0067] and [0084], re-registration).
9). With regard to claim 10, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the downstream control information includes a consecutive sequence of bits (the Ethernet frames are transmitted in a consecutive sequence of bits; and as shown in Figures 3 and 4, the preamble can be used to identify the beginning of a downstream frame) for the LAN 
10). With regard to claim 11, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the upstream control information includes user data buffering status information (Umayabashi: [0134]).
11). With regard to claim 12, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the control module processes the downstream electrical signal having successive downstream frames (Umayabashi: Figures 1 and 17, components of 12 to 18 process the electrical signals in successive downstream frames that are converted from the optical signals. Unitt: the medium access logic processes the downstream electrical signal having successive downstream frames).
12). With regard to claim 15, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claims 1 and 12 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein a downstream frame includes downstream packet data (Figures 11 and 12 of Umayabashi; and Figures 3 and 4 of Unitt) and wherein downstream packet data includes a downstream packet header (e.g., Unitt: preamble) and downstream packet 
13). With regard to claim 16, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claims 1, 12 and 15 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the downstream packet payload includes at least a portion of an Ethernet frame (both Umayabashi and Unitt disclose to transmit Ethernet frame; and Ethernet MAC is used to process the Ethernet frame, also refer to [0019] and [0021] etc. of Unitt) or a Fibre Channel frame.
14). With regard to claim 17, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the upstream optical signal is emitted in one or more upstream slots of time forming one or more upstream frames as governed by the upstream bandwidth allocation (Umayabashi: Figures 7 and 10 etc., and [0137]-[0145]; Unitt: [0004], [0009]-[0021] etc.; Song: [0012]-[0013]).
15). With regard to claim 22, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein the at least one network interface is configured to communicate using a protocol from the group consisting essentially of: 
IEEE 10Mbit Ethernet; 
IEEE 100Mbit Ethernet (Umayabashi: [0005]); 

Fibre Channel; 
IEEE 802.11 (Unitt: [0060]; 
IEEE 802.16; and 
Digital Subscriber Line (DSL).
16). With regard to claim 23,  Umayabashi et al discloses a Local Area Network (LAN) client (1-3 in Figures 1 and 17; or 21-23 in Figure 20, after the local switch 8 or 29) for a passive optical LAN (as shown in Figures 1 and 17, the base station or optical line terminal 4 is located after the local switch 8, and “The Ethernet(R) technology, which has been developed as a technology for LAN (Local Area Network), is now being applied to public networks, especially to subscriber access networks” [0002], that is, the devices/stations 1-4 and fibers 100-103 and passive splitter 9 etc. form a passive optical LAN), the passive optical LAN disposed to having one or more passive optical splitters (9) for coupling the LAN client over one or more optical fibers (100-103) to the head end (the base station 4) of the passive optical LAN, the LAN client for a passive optical LAN comprising of: 
an optical interface (transceiver 11) for converting a downstream optical signal on a downstream optical wavelength (the wavelength for signal from the base station 4 to to the local stations 1 – 3) to a downstream electrical signal (electrical signals to address filter 13) and for converting an upstream electrical signal (electrical signals from mux 16) to an upstream optical signal and emitting the upstream optical signal on an upstream optical wavelength (a wavelength for the upstream signals); 

a control module (the combination of the components of 12 to 18) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 1 and 17) and wherein the control module processes the downstream electrical signal having a downstream control and downstream data information (Figures 2-12; especially Figures 11 and 12, “the Data field I2 is arranged in place of the Padding field A6”, [0119], and “A data length adjusting part adding circuit 487 performs padding so that a frame length is equal to or larger than a minimum size of an Ethernet (R) frame”, [0149]) to recover an upstream bandwidth allocation from the downstream control information ([0137]-[0145]; upstream bandwidths are allocated by the bandwidth allocation unit 50, and sent from the base station 4 to the local stations 1-3) wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time (Figures 7 and 10; and [0013], [0156], [0157] and [0175]) and wherein the control module receives user data from the at least one network interface (interface 10) and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal (from the Mux 16) having upstream control (control signal from the stop-control frame generation unit 19) and upstream data information (from the buffer 14) and wherein at least a portion of the user data is included in the upstream data information ([0032], “A frame attribute part which describes the transmission source address part, a frame type part which describes the type of the frame, and a frame attribute part which describes the type of the frame which the remote station device transmits after the stop of the frame transmission instructed 
whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation ([0137]-[0145]).
In Figures 1 and 17, Umayabashi et al shows a plurality of components to perform the controlling, Umayabashi et al does not expressly state that those components are integrated as “a control module”, and in Figures 1 and 17, Umayabashi et al does not show the details of the transmission/reception unit (11). However, Unitt et al discloses a passive optical network (Figure 1), in which a control module (the medium access logic in the outstations 12) can be used to perform the control, and Unitt et al also shows that an optical transmitter (120), an optical receiver (112) and a wavelength multiplexer (124) can be used as the optical interface to perform the O/E and E/O conversion, and multiplexing/demultiplexing signals and convey the signals to/from the fiber 15; and Unitt et al also teaches wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time ([0051], [0059], [0063] and [0067] etc.). Unitt et al discloses “customers tend to exist in groups situated geographically close to each other (say, within a few hundred meters), but the head end (or central office) may be some kilometers away” ([0022] and [0038]); that is the PON is relatively “local”. Unitt et al does not expressly state that the network is a local area network. But, another prior, Pfeiffer, discloses that a similar PON (Figure 1) can be used as a passive optical local area network (Background and column 2 lines 50-54, “an optical LAN can be constructed wherein the optical network units ONU communicate with each other, for example transmit data, via the center OLT.”).

17). With regard to claim 24,  Umayabashi et al discloses a Local Area Network (LAN) client (1-3 in Figures 1 and 17; or 21-23 in Figure 20, after the local switch 8 or 29) for a passive optical LAN (as shown in Figures 1 and 17, the base station or optical line terminal 4 is located after the local switch 8, and “The Ethernet(R) technology, which has been developed as a technology for LAN (Local Area Network), is now being applied to public networks, especially to subscriber access networks” [0002], that is, the devices/stations 1-4 and fibers 100-103 and passive splitter 9 etc. form a passive optical LAN), the passive optical LAN disposed to having one or more passive optical splitters (9) for coupling the LAN client over one or more optical fibers (100-103) to the head end (the base station 4) of the passive optical LAN, the LAN client for a passive optical LAN comprising of: 
an optical interface (transceiver 11) for converting a downstream optical signal on a downstream optical wavelength (the wavelength for signal from the base station 4 to to the local stations 1 – 3) to a downstream electrical signal (electrical signals to address filter 13) and for converting an upstream electrical signal (electrical signals from mux 16) to an upstream optical signal (the optical signals sent to the base station 4) and emitting the upstream optical signal on an upstream optical wavelength (a wavelength for the upstream signals); 

a control module (the combination of the components of 12 to 18) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 1 and 17) and wherein the control module processes the downstream electrical signal having a downstream control and downstream data information (Figures 2-12; especially Figures 11 and 12, “the Data field I2 is arranged in place of the Padding field A6”, [0119], and “A data length adjusting part adding circuit 487 performs padding so that a frame length is equal to or larger than a minimum size of an Ethernet (R) frame”, [0149]) to recover an upstream bandwidth allocation from the downstream control information ([0137]-[0145]; upstream bandwidths are allocated by the bandwidth allocation unit 50, and sent from the base station 4 to the local stations 1-3) wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time (Figures 7 and 10; and [0013], [0156], [0157] and [0175]) and wherein the control module receives user data from the at least one network interface (interface 10) and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal (from the Mux 16) having upstream control (control signal from the stop-control frame generation unit 19) and upstream data information (from the buffer 14) and wherein at least a portion of the user data is included in the upstream data information ([0032], “A frame attribute part which describes the transmission source address part, a frame type part which describes the type of the frame, and a frame attribute part which describes the type of the frame which the remote station device transmits after the stop of the frame transmission instructed 
whereby the LAN client for a passive optical LAN ends the optical upstream signal emissions responsive to the end time slot number or the end of the length of time ([0137]-[0145]) and whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation ([0137]-[0145]).
In Figures 1 and 17, Umayabashi et al shows a plurality of components to perform the controlling, Umayabashi et al does not expressly state that those components are integrated as “a control module”, and in Figures 1 and 17, Umayabashi et al does not show the details of the transmission/reception unit (11). However, Unitt et al discloses a passive optical network (Figure 1), in which a control module (the medium access logic in the outstations 12) can be used to perform the control, and Unitt et al also shows that an optical transmitter (120), an optical receiver (112) and a wavelength multiplexer (124) can be used as the optical interface to perform the O/E and E/O conversion, and multiplexing/demultiplexing signals and convey the signals to/from the fiber 15; and Unitt et al also teaches wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time ([0051], [0059], [0063] and [0067] etc.). Unitt et al discloses “customers tend to exist in groups situated geographically close to each other (say, within a few hundred meters), but the head end (or central office) may be some kilometers away” ([0022] and [0038]); that is the PON is relatively “local”. Unitt et al does not expressly state that the network is a local area network. But, another prior, Pfeiffer, discloses that a similar PON (Figure 1) can be used as a passive optical local area network (Background and column 2 lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Unitt et al and Pfeiffer with the system/method of Umayabashi et al so that a high capacity and high speed data flows can be realized on an passive optical local area network.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umayabashi et al and Unitt et al and Pfeiffer as applied to claim 1 above, and further in view of in view of Abdelhamid et al (US 6,023,467) and Hale et al (US 5,572,349).
Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. But, Umayabashi et al and Unitt et al and Pfeiffer do not expressly disclose wherein the LAN client adjusts the optical power level of the upstream optical signal responsive to receiving a message. 
However, it is common in PON that an optical network unit adjusts the optical power level of the upstream optical signal responsive to receiving a message. E.g., Abdelhamid et al discloses a message can be sent to an ONU through OAM function to adjust power of the ONU (column 5 line 35-37). And another prior art, Hale et al, teaches “The OLT 1 determines the phase of each arriving ranging pulse, and then transmits control signals to the respective ONU 2 to adjust the launch power of that ONU”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Abdelhamid et al .

Claims 13, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umayabashi et al and Unitt et al and Pfeiffer as applied to claims 1 and 12 above, and further in view of Song et al (US 2003/0137975) and Masucci et al (US 6,498,667).
1). With regard to claim 13, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claims 1 and 12 above. But, Umayabashi et al and Unitt et al and Pfeiffer do not expressly show wherein a downstream frame includes a first number of downstream subframes having one or more downstream formats and wherein each downstream subframe includes a second number of downstream slots of time.
The scheme that one frame has a plurality of subframe each having a number of time slots is well known in the art. E.g., Song et al discloses an Ethernet passive optical network, in which the frame includes a first number of subframes having one or more formats and wherein each subframe includes a second number of slots of time (Figures 3, 4, 8 and 9 etc.). Another prior art, Masucci et al, discloses a similar frame structure that can be used in the downstream frame (Figures 3-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Song et al and Masucci et al to the system/method of Umayabashi et al and Unitt et al and Pfeiffer so that a time division multiplexing scheme 
2). With regard to claim 14, Umayabashi et al and Unitt et al and Pfeiffer and Song et al and Masucci et al disclose all of the subject matter as applied to claims 1, 12 and 13 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer further discloses wherein a downstream subframe includes a downstream communication channel for communicating the upstream bandwidth allocation for provisioning upstream slots of time to the LAN client for a passive optical LAN (Umayabashi: [0137]-[0145]; Unitt: [0004], [0009]-[0021] etc.; Song: [0012]-[0013]).
3). With regard to claim 18, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claims 1 and 17 above. But, Umayabashi et al and Unitt et al and Pfeiffer do not expressly show wherein upstream frames includes a first number of upstream subframes having one or more upstream formats.
However, it is a common practice for a PON network to transmit upstream frames that include a first number of upstream subframes having one or more upstream formats. E.g., Song et al discloses an Ethernet passive optical network, in which upstream frames includes a first number of upstream subframes having one or more upstream formats (Figures 3, 4, 8 and 9 etc.). Another prior art, Masucci et al, also a similar frame structure that can be used in the upstream frame (Figures 6-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Song et al and Masucci et al to the system/method of Umayabashi et al and Unitt et al and Pfeiffer so that a time .

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umayabashi et al and Unitt et al and Pfeiffer as applied to claims 1 and 17 above, and further in view of in view of Chang et al (US 2003/0020991).
1). With regard to claim 19, Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claims 1 and 17 above. But, Umayabashi et al and Unitt et al and Pfeiffer do not expressly disclose wherein upstream frames includes an upstream packet header and an upstream packet payload and wherein the upstream packet header includes a field indicating an upstream packet payload length.
However, in Figures 3 and 4, Unitt et al discloses that the downstream packet header includes a field (field “T/L”) indicating a downstream packet payload length; it is obvious to one skilled in the art that the upstream packet has similar frame structure, and it is a common practice for a PON network to transmit upstream frames that includes an upstream packet header and an upstream packet payload and wherein the upstream packet header includes a field indicating an upstream packet payload length. E.g., Chang et al discloses a passive optical network, in which upstream frames includes an upstream packet header (e.g., Figure 6, field 611-623) and an upstream packet payload (625) and wherein the upstream packet header includes a field (619, Payload length) indicating an upstream packet payload length (also refer to Figures 7 and 10-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chang 
2). With regard to claim 20, Umayabashi et al and Unitt et al and Pfeiffer and Chang et al disclose all of the subject matter as applied to claims 1, 17 and 19 above. And the combination of Umayabashi et al and Unitt et al and Pfeiffer and Chang et al further discloses wherein the upstream packet payload includes at least a portion of an Ethernet frame (both Umayabashi and Unitt disclose to transmit Ethernet frame; and Ethernet MAC is used to process the Ethernet frame, also refer to [0019] and [0021] etc. of Unitt) or a Fibre Channel frame.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umayabashi et al and Unitt et al and Pfeiffer as applied to claim 1 above, and further in view of in view of Mahony et al (US 6,668,127).
Umayabashi et al and Unitt et al and Pfeiffer disclose all of the subject matter as applied to claim 1 above. But, Umayabashi et al and Unitt et al and Pfeiffer do not expressly disclose wherein the optical interface includes one or more optical fiber connectors selected from the group consisting essentially of: Subscriber Connector (SC); Lucent Connector (LC); Fiber Channel (FC); Straight TP (ST); and Miniature Unit (MU).
However, as disclosed by Mahony et al, the SC connector or ST connector is well known in the art, and these connectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 8, 2021